Citation Nr: 0127364	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-12 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating on an extra-schedular 
basis for a right knee replacement, currently rated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 until 
February 1977.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee replacement is not shown to have 
resulted in an unusual or exceptional disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The requirements for an extra-schedular rating for a right 
knee replacement have not been met. 38 U.S.C.A. § 1155, 
5103A, 5107(b), 7105 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321(b), & Part 4 
including 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the veteran is presently 
assigned a 60 percent disability evaluation under Diagnostic 
Code 5055 for a right knee replacement.  The veteran 
essentially contends that his service-connected right knee 
replacement results in such a marked interference in his 
employment that his industrial impairment cannot be 
adequately compensated by use of the schedular standards, and 
he seeks an extra-schedular evaluation in excess of the 60 
percent schedular evaluation currently assigned.  In response 
to this contention, the Board, in its April 2001 decision, 
REMANDED the case for additional development.  As part of 
this development, the veteran was afforded a VA examination 
in June 2001in order to ascertain whether there were 
additional disability considerations not contemplated by the 
schedule.  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO notified the veteran of the new 
VCAA laws in a February 2001 letter.  Thus, the veteran has 
been apprised of the new requirements regarding the duty to 
assist.  Moreover, the Board has reviewed the file, and finds 
that the requirements under the VCAA have been met.  In that 
regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions and a 
supplemental statement of the case issued in July 2001.  The 
RO also made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the veteran was most recently afforded a VA examination in 
June 2001 in connection with his claim.  Additionally, the 
file contains several earlier VA examinations, as well as 
treatment reports and correspondence from private physician 
Paul J. Siatczynski, M.D..  Further, lay statements from the 
veteran's employer are associated with the claims file.  
Finally, a transcript of the veteran's July 2000 personal 
hearing is of record.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

In order to warrant an increased rating on an extra-schedular 
basis, there must be something unusual about the veteran's 
service-connected disability that sets him apart from other 
veterans with the same type of disability.  Under 38 C.F.R. 
§ 3.321(b) (1998), an extra-schedular rating may be assigned 
when the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The evidence of record includes a report of the veteran's 
December 2001 VA examination.  At the time of this 
examination, the veteran did not raise any subjective 
complaints of pain regarding the right knee.  Upon 
examination, the veteran's right knee alignment was found to 
be normal.  A surgical scar anteriorly was noted.  Patellar 
position was normal with mild tenderness on palpation.  There 
was also mild effusion in the joint.  Anteroposterior 
movement was slightly loose and so was mediolateral movement.  
Range of motion was 5-95 degrees, with complaint of pain.  X-
ray findings revealed the right knee to be in satisfactory 
position.  

Also of relevance to the veteran's claim of entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321(b) are 
treatment reports dated June 2001.  The first of these was 
written by Dr. Siatczynski of Rochester Knee and Sports 
Medicine, P.C..  The report notes the veteran's right 
prosthesis to be in good position.  No complaints of right 
knee pain were made at this time.  A VA treatment report from 
June 2001 does evidence complaints of pain.  Specifically, 
the veteran reported clicking, stiffness and pain around the 
bottom of his right knee cap.

In addition to the medical findings described above, the 
evidence of record also includes two letters that shed light 
upon the severity of the veteran's right knee disability.  
The first of these was an April 2000 letter from Dr. 
Siatczynski, a private physician at Rochester Knee and Sports 
Medicine, P.C..  In this letter, Dr. Siatczynski explained 
that the veteran would be permanently unable to engage in 
work that requires bending, squatting, kneeling, twisting, 
heavy lifting, climbing, running or jumping.  Further, it was 
stated that the veteran would continue to suffer chronic 
residuals consisting of severe painful motion and weakness in 
the affected extremity when engaging in any of the 
aforementioned activities.  

The second letter addressing the veteran's physical 
limitations as a result of his right knee replacement was 
written by the veteran's employer in May 2000.  This letter 
attested to the veteran's inability to execute skilled or 
normal movements.  It was noted that since the veteran's 
right knee replacement in 1998, it has been necessary to 
assign 1 to 2 people to assist and prepare work criteria or 
work areas for the veteran.  Moreover, when working at 
customer locations, the veteran has required additional 
personnel to compensate for his poor mobility.   

Finally, the pertinent evidence includes a transcript of the 
veteran's July 2000 personal hearing.  At this hearing the 
veteran provided testimony regarding his right knee 
disability.  He stated that his right knee was stiff and that 
he experienced a great degree of pain, as well as swelling 
which would occur later in the day.  The veteran stated that 
he was employed in building automotive prototypes.  His job 
required a great deal of standing and mobility, and he stated 
that he needed the assistance of co-workers in order to 
function satisfactorily at work.  The veteran further stated 
that his right leg disability makes it difficult for him to 
drive and to proceed down stairs.   

The Board has thoroughly reviewed the evidence of record, and 
for the reasons discussed below, concludes that the grant of 
an extra-schedular rating under 38 C.F.R. § 3.321(b) for the 
veteran's right knee replacement is not warranted.  

Looking to the evidence of record, the Board finds no basis 
for concluding that the veteran's right knee disability has 
caused marked interference with employment.  A May 2000 
letter from the veteran's employer establishes that the 
veteran is presently employed, and has held the same position 
since March 1996.  The letter did not indicate that the 
veteran had missed any time from work as a result of his 
right knee disability, nor does any other evidence of record 
demonstrate a loss of time from work.  The Board acknowledges 
the May 2000 lay statement written by the veteran's employer, 
which describes the veteran's occupational limitations and 
his need for assistance due to his right knee disability.  
However, the Board finds that the veteran's ability to hold 
his job, occupational limitations notwithstanding, should 
prevent his right knee disability from being construed as a 
"marked interference with employment" for the purposes of 
38 C.F.R. § 3.321(b).  This conclusion is based on the 
premise that his impairment as described by his employer has 
already been contemplated in the assignment of his 60 percent 
evaluation under Diagnostic Code 5055.  

The Board also finds no basis for concluding that the 
veteran's right knee replacement has required frequent 
hospitalizations.  The Board acknowledges that the veteran 
underwent no fewer than nine surgical procedures regarding 
his right knee between September 1979 and June 1999.  
However, there is no indication that these procedures 
required extended convalescence, with the exception of the 
knee replacement operation in January 1998, for which the 
veteran has already been compensated through the award of a 
temporary total disability rating under 38 C.F.R. § 4.30.  
Furthermore, there is no indication from the evidence of 
record that the veteran's right knee disability would 
continue to require lengthy hospitalization such as to deem 
the veteran's disability picture as "exceptional" for the 
purposes of entitlement to an extra-schedular rating.  

In summation, the evidence associated with the claims file 
does not support the veteran's contentions that his right 
knee replacement entitles him to an extra-schedular rating 
because it has caused a marked interference with employment 
or frequent hospitalizations.  Moreover, the objective 
medical findings do not reveal 
any exceptional disabilities or exceptional levels of 
impairment for which it would be impracticable to address 
under the schedular criteria.  Put simply, while the veteran 
has a severe right knee disability, the severity of his 
impairment has been appropriately reflected within the 
framework of the schedular criteria, through 
which he has been awarded a disability evaluation of 60 
percent under Diagnostic Code 5055.  Accordingly, application 
of an extra-schedular rating assignment is inappropriate 
here.    


ORDER

An extra-schedular rating for a  right knee replacement is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

